Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/31/2021.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20—in particular Independent claims 1, 11 & 16—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, processing, and generating a message…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the auxiliary power unit, and machine learning device [i.e., processor] language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of receiving, processing, generating a message and that a generic computer preform these steps. The receiving and processing steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the generating steps), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the receiving and processing steps is recited at a high level of generality, and merely automates the receiving, processing and generating steps. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, processing, and generating a message steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As for claims 2- 10, 12-15 and 17- 20 they all depend from claims 1, 11 and 16 above and are therefore rejected for having the same deficiencies as those presented above with respect to claims 1, 11 & 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 7702435 B2) in view of Irrgang et al. (US 20150279218 A1).
As per claim 1, Pereira discloses: a system to predict a startup condition of an auxiliary power unit of an aircraft, the system comprising (see Pereira at least fig. 2-3 & 5 and Abstract and Summary "smart interface engine"):
a machine learning device configured to: receive data including sensor data of the aircraft (see Pereira at least fig. 2-3 and ¶ 30-31 "aircraft monitored system [200], ISM/M system [100A], monitoring real time status of aircraft system, Logic engine [120] performing inferential processing and trend recognition ");
process the data to generate a prediction regarding the startup condition (see Pereira at least fig. 2-3 and ¶ 30-31 "performing prognostic and health management (PHM) technology, inferential processing and trend recognition"); and
generate a message based on the prediction, avoid an error condition associated with a primary startup procedure (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 "GUI engine [125], graphical snapshot to HMI, value added visual aid (VA2), troubleshooting of system faults").
Pereira discloses the invention as detailed above. 
Pereira further discloses utilizing prognostic and inferential processing to help avoid/fix/minimize faults within the system.
However, Pereira does not appear to explicitly disclose wherein the received data includes weather forecast data of a destination airport and generating a message based on the prediction, the message indicating that an alternate startup procedure of the auxiliary power unit is to be performed after the aircraft has landed at the destination airport to avoid an error condition associated with a primary startup procedure of the auxiliary power unit. 
Nevertheless, Irrgang--who is in the same field of endeavor--discloses   wherein the received data includes weather forecast data of a destination airport and generating a message based on the prediction, the message indicating that an alternate startup procedure of the auxiliary power unit is to be performed after the aircraft has landed at the destination airport to avoid an error condition associated with a primary startup procedure of the auxiliary power unit (see Irrgang at least fig. 10A, 13A, 25- 29B "optimal APU usage, weather information on destination airport, weather forecast at the arrival airport at time of landing, and determining weather forecast at destination airport").
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Irrgang's optimization method with those of Pereira's in order to form a more safe and overall efficient system (i.e., by optimizing a flight plan and maximizing the airplanes resources). 
Motivation for combining Pereira and Irrgang, not only comes from knowledge well known in the art but also from Irrgang (see at least ¶ 2-20).
Both Pereira and Irrgang disclose claim 2: wherein the machine learning device is configured to generate the prediction prior to an arrival of the aircraft at the destination airport (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 3: further comprising: a receiver coupled to the machine learning device and configured to receive the sensor data and the weather forecast data; and a transmitter coupled to the machine learning device and configured to send the message to one or both of the aircraft; or a maintenance system at the destination airport (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 4: wherein the data further includes flight information of the aircraft (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 5: wherein the flight information includes one or more of:  - 21 -Attorney Docket No.: 18-4152-US-NP a flying time associated with one or more flight phases of travel to the destination airport; or timing values of auxiliary power unit on/off events during one or more of the flight phases (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 6: wherein the sensor data includes one or more of an inlet duct temperature value; an outside temperature value; or an auxiliary power unit oil temperature value (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 7: wherein the weather forecast data includes one or more of: a temperature estimate: a relative humidity estimate: a dew point estimate: or an altimeter pressure estimate (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 8: wherein the machine learning device includes a classifier configured to generate the prediction (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 9: wherein the classifier is configured to generate the prediction as a selection between: predicted unlikely to experience the error condition associated with the primary startup procedure: and predicted likely to experience the error condition associated with the primary startup procedure (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 10: wherein the message indicates a duration of delay, after landing at the destination airport, after which the error condition is unlikely to be experienced (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 11: A method to predict a startup condition of an auxiliary power unit of an aircraft, the method comprising:  - 22 -Attorney Docket No.: 18-4152-US-NP receiving, at a machine learning device, data including sensor data of the aircraft and weather forecast data of a destination airport; processing, at the machine learning device, the data to generate a prediction regarding the startup condition; and sending, to at least one of the aircraft or a maintenance system at the destination airport, a message based on the prediction and recommending use of an alternate startup procedure of the auxiliary power unit to avoid an error condition associated with a primary startup procedure of the auxiliary power unit (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 12: wherein the data further includes flight information of the aircraft (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 13: wherein the flight information includes one or more of: a flying time associated with one or more flight phases of travel to the destination airport; or timing values of auxiliary power unit on/off events during one or more of the flight phases (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 14: wherein the sensor data includes one or more of: an inlet duct temperature value; an outside temperature value; or an auxiliary power unit oil temperature value (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 15: wherein the weather forecast data includes one or more of: a temperature estimate; a relative humidity estimate; a dew point estimate; or an altimeter pressure estimate (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 16: A non-transitory, computer readable medium storing instructions that, when executed by a processor, cause the processor to initiate, perform, or control operations to predict a startup condition of an auxiliary power unit of an aircraft, the operations comprising: receiving data including sensor data of the aircraft and weather forecast data of a destination airport; processing the data to generate a prediction regarding the startup condition; and sending, to at least one of the aircraft or a maintenance system at the destination airport, a message based on the prediction and recommending use of an alternate startup procedure of the auxiliary power unit to avoid an error condition associated with a primary startup procedure of the auxiliary power unit (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 17: wherein processing the data includes using a classifier to generate the prediction (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 18: wherein the prediction is generated as a selection between: predicted unlikely to experience the error condition associated with the primary startup procedure; and predicted likely to experience the error condition associated with the primary startup procedure (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 19: wherein the message indicates a duration of delay, after landing at the destination airport, after which the error condition is unlikely to be experienced (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   
Both Pereira and Irrgang disclose claim 20: wherein the data further includes flight information of the aircraft (see Pereira at least fig. 2-3 & 5 and ¶ 30-31 and see Irrgang at least Abstract & fig. 10A, 13A, 25- 29B and ¶ 2- 20).
	Motivation for combining Pereira and Irrgang, in the instant claim, is the same as that in claim 1 above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/              Primary Examiner, Art Unit 3663